Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 25, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  145767-8                                                                                             Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                    Bridget M. McCormack,
  ENVISION BUILDERS, INC.,                                                                                            Justices
            Plaintiff-Appellant,
  v                                                                 SC: 145767-8
                                                                    COA: 303652, 303668
                                                                    Macomb CC: 2010-001389-CK
  CITIZENS INSURANCE COMPANY OF
  AMERICA,
             Defendant/Cross-Defendant-
             Appellee,
  and
  MASSACHUSETTS BAY INSURANCE
  COMPANY, and HANOVER INSURANCE
  COMPANY,
           Defendants/Cross-Defendants,
  and
  SECURA INSURANCE,
            Defendant/Cross-Plaintiff-
            Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the July 24, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

         CAVANAGH, J., not participating due to a familial relationship with counsel of
  record.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 25, 2013                    _________________________________________
         p0122                                                                 Clerk